UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Utilities Growth and Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: July 31, 2008 Item 1. Schedule of Investments: Putnam Utilities Growth and Income Fund The fund's portfolio 7/31/08 (Unaudited) COMMON STOCKS (99.2%)(a) Shares Value Cable Television (0.3%) Comcast Corp. Class A 69,300 Conglomerates (0.3%) Bouygues SA (France) 26,145 Electric Utilities (65.2%) Allegheny Energy, Inc. 44,600 2,158,640 Alliant Energy Corp. (S) 112,734 3,633,417 American Electric Power Co., Inc. 81,600 3,223,200 CenterPoint Energy, Inc. 184,200 2,904,834 Chubu Electric Power, Inc. (Japan) 127,000 3,043,611 CMS Energy Corp. (S) 765,090 10,328,715 Consolidated Edison, Inc. (S) 89,100 3,537,270 Constellation Energy Group, Inc. 90,195 7,500,616 Dominion Resources, Inc. (S) 467,750 20,665,195 DPL, Inc. (S) 189,651 4,813,342 DTE Energy Co. (S) 158,000 6,474,840 Duke Energy Corp. 700,701 12,318,324 E.On AG (Germany) 61,639 11,755,680 Edison International 346,645 16,756,819 Electric Power Development Co. (Japan) 45,200 1,745,835 Electricite de France (France) 40,660 3,523,820 Enel SpA (Italy) 623,697 5,776,791 Entergy Corp. 242,007 25,875,388 Exelon Corp. 588,352 46,256,233 FirstEnergy Corp. 296,156 21,782,274 FPL Group, Inc. (S) 346,496 22,359,387 Iberdrola SA (Spain) 440,194 5,974,505 ITC Holdings Corp. (S) 134,800 7,025,776 Kyushu Electric Power Co., Inc. (Japan) 99,400 2,092,032 Northeast Utilities 271,463 6,830,009 PG&E Corp. 536,256 20,661,944 PNM Resources, Inc. (S) 587,700 6,881,967 Progress Energy, Inc. 107,331 4,541,175 Public Power Corp. SA (Greece) 52,980 1,640,328 Public Service Enterprise Group, Inc. 472,140 19,735,452 RWE AG (Germany) 55,030 6,596,996 SCANA Corp. (S) 64,700 2,341,493 Sierra Pacific Resources 768,625 8,716,208 Southern Co. (The) (S) 293,521 10,387,708 Suez SA (France) 133,480 7,965,982 Wisconsin Energy Corp. 295,178 13,318,431 Energy (Other) (0.2%) Comverge, Inc. (NON) (S) 103,950 Natural Gas Utilities (10.4%) Energen Corp. 61,800 3,720,360 Equitable Resources, Inc. 264,003 13,794,157 MDU Resources Group, Inc. (S) 138,657 4,424,545 Questar Corp. (S) 160,028 8,462,281 Sempra Energy 269,073 15,111,140 Spectra Energy Corp. 274,900 7,469,033 Toho Gas Co., Ltd. (Japan) 239,000 1,372,832 Tokyo Gas Co., Ltd. (Japan) 815,000 3,275,166 Oil & Gas (1.5%) Williams Cos., Inc. (The) 254,492 Power Producers (5.2%) AES Corp. (The) (NON) 769,048 12,412,435 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 294,000 1,298,431 Dynegy, Inc. Class A (NON) 351,796 2,367,587 Mirant Corp. (NON) (S) 72,300 2,213,103 NRG Energy, Inc. (NON) (S) 164,700 5,976,963 Ormat Technologies, Inc. (S) 97,100 4,662,742 Regional Bells (4.0%) AT&T, Inc. 357,694 11,020,552 Verizon Communications, Inc. 323,760 11,020,790 Telecommunications (8.4%) BT Group PLC (United Kingdom) 1,035,831 3,483,430 Digi.com Berhad (Malaysia) 170,200 1,299,136 France Telecom SA (France) 210,027 6,665,404 KDDI Corp. (Japan) 420 2,407,313 Koninklijke (Royal) KPN NV (Netherlands) 307,503 5,354,883 Mobistar SA (Belgium) 5,007 412,190 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 490 2,484,248 NTT DoCoMo, Inc. (Japan) 1,999 3,222,721 StarHub, Ltd. (Singapore) 440,650 896,348 Telefonica SA (Spain) 421,061 10,963,967 Telekom Austria AG (Austria) 106,325 2,179,192 Telus Corp. (Canada) 68,759 2,419,435 Vodafone Group PLC (United Kingdom) 1,721,912 4,624,119 Telephone (0.8%) Belgacom SA (Belgium) 18,465 724,907 Hellenic Telecommunication Organization (OTE) SA (Greece) 73,622 1,538,703 Swisscom AG (Switzerland) 6,848 2,209,564 Transportation Services (1.8%) Asciano Group (Australia) 475,059 1,870,298 Deutsche Post AG (Germany) 145,725 3,421,088 Macquarie Airports (Australia) 903,976 2,390,476 Macquarie Infrastructure Group (Australia) 1,054,459 2,515,474 Utilities & Power (0.9%) Babcock & Brown Wind Partners (Australia) 981,168 1,479,968 EDF Energies Nouvelles SA (France) 26,508 1,852,410 Tenaga Nasional Berhad (Malaysia) 650,700 1,667,318 Water Utilities (0.2%) Suez Environnement SA (Rights) (France) (NON) 133,480 Total common stocks (cost $426,406,659) SHORT-TERM INVESTMENTS (14.9%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 (d) $76,353,351 $76,257,979 Putnam Prime Money Market Fund (e) 6,341,646 6,341,646 Total short-term investments (cost $82,599,625) TOTAL INVESTMENTS Total investments (cost $509,006,284) (b) NOTES (a) Percentages indicated are based on net assets of $553,798,454. (b) The aggregate identified cost on a tax basis is $509,440,140, resulting in gross unrealized appreciation and depreciation of $144,707,643 and $22,359,254, respectively, or net unrealized appreciation of $122,348,389. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2008, the value of securities loaned amounted to $74,075,587. The fund received cash collateral of $76,257,979, which is pooled with collateral of other Putnam funds into 70 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $205,497 for the period ended July 31, 2008. During the period ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $120,743,902 and $122,904,338, respectively. On September 17, 2008, the Trustees of the fund voted to close Putnam Prime Money Market Fund effective September 17, 2008. (S) Securities on loan, in part or in entirety, at July 31, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at July 31, 2008 (as a percentage of Portfolio Value): United States 77.5% France 4.1 Germany 3.9 Japan 3.5 Spain 3.0 Australia 1.5 United Kingdom 1.5 Italy 1.0 Netherlands 1.0 Greece 0.6 Malaysia 0.5 Other 1.9 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At July 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Utilities Growth and Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
